Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered May 22, 1985, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Cohen, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s guilty plea forfeited his claim that his rights under CPL 30.30 had been violated (see, People v O’Brien, 56 NY2d 1009, 1010; People v Sharcoff, 137 AD2d 567). Further, the defendant’s motion to vacate the plea was properly denied without a hearing. Contrary to the contentions made in support of that motion, the defendant’s attorney had represented him effectively at a suppression hearing and secured a generous sentence promise. At the plea allocution, the defendant acknowledged his guilt and the significance of the plea, and showed no signs of distress or coercion (see, People v Stubbs, 110 AD2d 725).
Turning to the suppression ruling, we note that the show-ups challenged by the defendant were not unduly suggestive, were conducted shortly after the crime, and provided a prompt determination that the defendant was the suspect described by the witnesses (see, People v Duuvon, 77 NY2d 541; People v Henley, 145 AD2d 570). Kunzeman, J. P., Sullivan, Lawrence and Balletta, JJ., concur.